ORDER
Respondent was suspended on January 13, 2003, for a period of eight months. In accordance with Opinion No. 25580, Ronald A. Hightower, Esquire, of Lexington, South Carolina, has agreed to serve as mentor for a period of one year. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted, Mr. Hightower is approved as the mentor and Respondent is hereby reinstated to the practice of law in this state.
s/ James E. Moore, J.
For the Court